Exhibit 10.2

COBRA ELECTRONICS CORPORATION

SEVERANCE PAY PLAN

(Effective January 1, 2006)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1

   1

SECTION 2

   1

SECTION 3

   4

SECTION 4

   9

SECTION 5

   10

SECTION 6

   11

SECTION 7

   12

SECTION 8

   13



--------------------------------------------------------------------------------

COBRA ELECTRONICS CORPORATION

SEVERANCE PAY PLAN

SECTION 1

Introduction

This document constitutes both the plan document and the summary plan
description of the Cobra Electronics Corporation Severance Pay Plan (the
“Plan”). The Plan is an “employee welfare benefit plan” within the meaning of
section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This document is provided by Cobra Electronics Corporation (the
“Company”) to Eligible Employees as required by ERISA. Eligible Employees should
keep this document for future reference.

The Plan has been adopted by the Company to provide severance benefits to
Eligible Employees of the Company who are on or after January 1, 2006 provided
individual written notice by the Company of their termination of employment.

An Eligible Employee is entitled to receive severance benefits under the Plan
only if all of the conditions of Section 3 are satisfied with respect to that
Eligible Employee.

By adopting the Plan, the Company has terminated as of December 31, 2005 any and
all plans, policies and other arrangements previously adopted or maintained by
the Company providing severance or other termination benefits to employees,
except for (i) employees covered by a collective bargaining agreement,
(ii) employees who before January 1, 2006 were awarded a benefit upon
termination of employment occurring before January 1, 2006, and (iii) individual
written agreements executed by the Company. Employees who have questions about
the Plan should contact Vice President, Human Resources of the Company
(telephone number (773) 804-3475).

SECTION 2

Definitions

Generally, as explained in Section 3 in greater detail, an “Eligible Employee”
who incurs a “Qualified Termination of Employment,” which is either due to
“Performance Deficiencies” or a “Reduction in Force,” may be awarded “Severance
Pay” by the Company. The number of payments of Severance Pay and the amount of
each payment are determined based on various factors, two of which are the
Eligible Employee’s number of “Years of Service” and “Weekly Compensation.”
These terms and others are defined in this Section.

“Eligible Employee” means each individual who is an employee of the Company
regularly scheduled to work at least 30 hours per week at a location of the
Company in the United States of America, who has at least six months of
continuous employment with the Company since his most recent hire date, and who
is on or after January 1, 2006 provided individual written notice by the Company
of his Qualified Termination of Employment. However, in no event does “Eligible
Employee” include

 

  (1) any person included in a unit of employees covered by a collective
bargaining agreement between employee representatives and the Company,

 

  (2) any person employed on a temporary or seasonal basis,

 

1



--------------------------------------------------------------------------------

  (3) any person classified by the Company for purposes of income tax
withholding or employment taxes as an independent contractor, without regard to
any retroactive reclassification of him as an employee,

 

  (4) any person rendering services to the Company pursuant to an agreement
(A) characterizing him as an independent contractor, (B) with another
organization, or (C) that includes a waiver of participation in the Plan, or

 

  (5) any person who has an individual written agreement with the Company
providing for severance or other termination benefits, or any other types of
benefits, upon termination of employment with the Company, regardless of whether
such benefits are subject to requirements or conditions (e.g., the person not
being terminated by the Company for performance deficiencies).

“Qualified Termination of Employment” means an Eligible Employee’s involuntary
termination of employment with the Company that is initiated by the Company due
to Performance Deficiencies or a Reduction in Force. However, in no event does a
“Qualified Termination of Employment” include

 

  (1) a termination of employment for cause or misconduct, such as dishonesty,
job-related breaches of conduct, violations of Company policies or standards of
conduct (e.g., failure to report to work for three days without notification to
the employee’s supervisor), and excessive tardiness or absenteeism, or
inattention to job responsibilities, as determined by the Company in its sole
and absolute discretion,

 

  (2) a retirement, resignation or other voluntary termination of employment
(including any failure to return to active employment when able to do so other
than during an approved leave of absence),

 

  (3) a termination of employment due to death,

 

  (4) a termination of employment due to sickness, illness or disability, or
other medical or personal reason, that is not an approved absence from work,

 

  (5) a termination of employment after the employee receives an offer of
employment in a different position from the Company, or in the same or different
position from another employer which at the time of the offer is affiliated (by
reason of stock ownership, partnership or business venture) with the Company or
any affiliate of the Company, if the offer is at a base wage or salary level at
least comparable to the employee’s base wage or salary level at the time of the
offer and if the offer is to work at the same location (including any other
location considered by the Company in its sole and absolute discretion to be
within a reasonable daily commuting distance from the same location), or

 

2



--------------------------------------------------------------------------------

  (6) a termination of employment after the employee receives an offer of
employment from a Divested Employer if the offer is at a base wage or salary
level at least comparable to the employee’s base wage or salary level at the
time of the offer and if the offer is to work at the same location (including
any other location considered by the Company in its sole and absolute discretion
to be within a reasonable daily commuting distance from the same location). For
this purpose, “Divested Employer” means (i) a division, subsidiary, venture,
partnership, other business segment or the entire business of the Company or of
an affiliate of the Company which has been or is proposed to be no longer
affiliated with the Company or with an affiliate of the Company, (ii) the
proposed or actual acquirer of a business described in clause (i) or of any
assets of it by reason of merger, ownership or acquisition of stock or assets or
otherwise, or (iii) any affiliate of an entity described in clause (i) or (ii).

“Performance Deficiencies” means a determination by the Company in the Company’s
sole and absolute discretion that the employee provided his or her best efforts
and the employee’s job performance does not meet the performance objectives or
standards for the employee’s position.

“Reduction in Force” means the Company’s elimination of the Eligible Employee’s
employment position, the Company’s decision to have no one assigned to the
Eligible Employee’s employment position, changes in the Company’s business,
technology or workplace that results in the Company’s lack of need for the
employee’s skills, or a reduction in the Company’s work force, in each case as
determined by the Company in its sole and absolute discretion.

“Severance Pay” means periodic payments of Weekly Compensation awarded to an
Eligible Employee pursuant to Section 3.

“Weekly Compensation” means the Eligible Employee’s weekly base hourly pay or
weekly base salary pay, excluding shift differential, overtime, bonuses and
other incentive amounts, in effect immediately prior to the day on which the
Eligible Employee’s employment as an active employee terminates pursuant to a
Qualified Termination of Employment.

“Years of Service” means the Eligible Employee’s total number of full years of
employment with the Company beginning on the Eligible Employee’s most recent
date of hire or beginning on the Eligible Employee’s adjusted service date if
the employee has had a break in service of less than five years.

“Company” means Cobra Electronics Corporation, in its capacity as Plan sponsor
and not as a fiduciary of the Plan. All awards of benefits and other
determinations and actions taken by the Company with respect to the Plan are
taken by its Board of Directors or the Compensation Committee of the Board of
Directors, or any officer or management employee of the Company to the extent
expressly provided in the Plan or authorized in writing by the Board of
Directors or that committee.

“Plan Administrator” means Cobra Electronics Corporation, in its capacity as
“administrator” (as that term is used in ERISA) of the Plan.

“Committee” means the committee appointed by the Board of Directors of the
Company pursuant to Section 4 to administer the Plan.

 

3



--------------------------------------------------------------------------------

SECTION 3

Award and Payment of Severance Pay

Award of Severance Pay

An Eligible Employee who incurs a Qualified Termination of Employment and signs
a release and waiver of claims described below will be awarded Severance Pay.
Any award of Severance Pay is made only pursuant to a writing signed by the Vice
President, Human Resources of the Company.

Release and Waiver of Claims

As a precondition to any award of Severance Pay, the Eligible Employee must sign
a release and waiver of claims against the Company and its affiliates, and their
directors, officers, employees and agents, and related persons. The release and
waiver of claims must be in the form as determined by the Company in its sole
and absolute discretion.

The release and waiver of claims may also provide, in the sole and absolute
discretion of the Company, that the Eligible Employee agrees to one or more
restrictive covenants for the benefit of the Company and its affiliates and
other related persons as may be required by the Company, including but not
limited to the Eligible Employee not disparaging, competing with or soliciting
customers or employees of the Company and its affiliates, and the Eligible
Employee not infringing upon proprietary rights or disclosing confidential
information of the Company and its affiliates.

Severance Pay Amount

Severance Pay, if awarded, has two components and, if the Qualified Termination
of Employment is due to a Reduction in Force, may have an additional third and
fourth components.

The first component is payment by the Company to the Eligible Employee of Weekly
Compensation for two (2) weeks. This component is reflected in column (A) of the
table below.

The second component is payment of Weekly Compensation for the number of weeks
per the Eligible Employee’s full Years of Service indicated in column (B) of the
table below.

If the Qualified Termination of Employment is due to a Reduction in Force, the
Company may, in its sole and absolute discretion, include as a third component
the payment of an additional number of weeks of Weekly Compensation, but not
more than the maximum additional number of weeks indicated in column (C) of the
table below. Any such award by the Company will be made only pursuant to a
determination of both the President and Chief Executive Officer of the Company
and the Vice President, Human Resources of the Company and their execution and
delivery to the Eligible Employee of a written notice evidencing their
determination.

 

4



--------------------------------------------------------------------------------

However, in no event will the total number of weeks of Weekly Compensation
awarded under the three components described above be greater than sixteen
weeks.

Lastly, if the Qualified Termination of Employment is due to a Reduction in
Force and the eligible Employee is at least age 50, Severance Pay will include
as a fourth component the payment of an additional number of weeks of Weekly
Compensation determined by the eligible Employee’s age. If the Eligible Employee
is at least age 50 but less than 55, one additional week of Weekly Compensation
will be awarded. If at least age 55 but less than 60, two additional weeks of
Weekly Compensation will be awarded. If at least age 60, three additional weeks
of Weekly Compensation will be awarded. These additional payments are not
subject to the sixteen week limit described above.

The Company makes payments of Severance Pay to an Eligible Employee on a weekly,
bi-weekly or other basis to correspond with the regular payroll practices of the
Company as applicable to that Eligible Employee. The total amount of benefits
provided to an Eligible Employee under the Plan is not to be increased as a
result of payments being made on a bi-weekly or other basis.

Summary Table of Severance Pay Components

 

    

Subject to 16 Week Maximum

  

Not Subject to 16 Week
Maximum

Position Criteria

  

(A)

Number of Weeks

of Weekly

Compensation

  

(B)

Number of Weeks of
Weekly Compensation
per Full Year of

Service

  

(C)

Reduction in Force
Number of Additional
Discretionary Weeks

of Weekly

Compensation

  

(D)

Reduction in Force
Additional Age-Based
Number of Weeks of
Weekly

Compensation1

All Non-Exempt

Employees

   2 weeks    1 week/year    0 – 2 additional weeks    1 –3 additional weeks

All Exempt Employees Other

Than Those Below

   2 weeks    1 week/year   

0 – 4

additional weeks

   1 –3 additional weeks

Participants in the

Management Incentive Plan or

Sales Management Incentive Plan

   2 weeks    1.5 weeks/year   

0 – 6

additional weeks

   1 –3 additional weeks

Participants in the

Executive Incentive Plan

   2 weeks    2 weeks/year   

0 – 8

additional weeks

   1 –3 additional weeks

 

1

If the Eligible Employee is at least age 50 but less than age 55, payment of one
additional week of Weekly Compensation; if the Eligible Employee is at least age
55 but less than age 60, payment of two additional weeks of Weekly Compensation;
and if the Eligible Employee is at least age 60, payment of three additional
weeks of Weekly Compensation.

 

5



--------------------------------------------------------------------------------

Examples Of Severance Pay Awards

Example 1: Nate is a 48 year-old, non-exempt Eligible Employee who has nineteen
full Years of Service. His position is eliminated and no other position is
available. Severance Pay is awarded and the Company exercises its discretion to
award two additional weeks of Weekly Compensation (column (C)). The Severance
Pay award is for 16 weeks of Weekly Compensation, determined as follows:

 

  Base component (column (A))    2 weeks      Service based component (column
(B))    19 weeks      Additional discretionary component (column (C))    2 weeks
     Total of above but not more than 16 weeks    16 weeks      Age-based
component (column (D))    0 weeks      TOTAL weeks of Weekly Compensation
awarded    16 weeks   

Example 2: Liz is a 63 year-old exempt Eligible Employee who does not
participate in an incentive plan and who has six full Years of Service. Her
position is eliminated and no other position is available. Severance Pay is
awarded and the Company exercises its discretion to award three additional weeks
of Weekly Compensation (column (C)). The Severance Pay award is for 14 weeks of
Weekly Compensation, determined as follows:

 

  Base component (column (A))    2 weeks      Service based component (column
(B))    6 weeks      Additional discretionary component (column (C))    3 weeks
     Total of above but not more than 16 weeks    11 weeks      Age-based
component (column (D))    3 weeks    TOTAL weeks of Weekly Compensation awarded
   14 weeks   

Example 3: Larry is a 41 year-old exempt Eligible Employee who does not
participate in an incentive plan and who has eighteen full Years of Service. His
employment is terminated for Performance Deficiencies. Severance Pay is awarded.
The Severance Pay award is for 16 weeks of Weekly Compensation, determined as
follows:

 

  Base component (column (A))    2 weeks      Service based component (column
(B))    18 weeks      Additional discretionary component (column (C))    not
applicable      Total of above but not more than 16 weeks    16 weeks     
Age-based component (column (D))    not applicable    TOTAL weeks of Weekly
Compensation awarded    16 weeks   

 

6



--------------------------------------------------------------------------------

Example 4: Jane is a 52 year-old Eligible Employee who is a participant in the
Management Incentive Plan and who has three full Years of Service. Her
employment is terminated for Performance Deficiencies. Severance Pay is awarded.
The Severance Pay award is for 6.5 weeks of Weekly Compensation, determined as
follows:

 

  Base component (column (A))    2 weeks      Service based component (column
(B))    4.5 weeks      Additional discretionary component (column (C))    not
applicable      Total of above but not more than 16 weeks    6.5 weeks     
Age-based component (column (D))    not applicable    TOTAL weeks of Weekly
Compensation awarded    6.5 weeks   

Extraordinary Awards

In extraordinary circumstances that, in the sole and absolute discretion of the
Company, warrant consideration by the Company of an award of Severance Pay for a
number of weekly payments in excess of the maximum number of payments otherwise
applicable pursuant to the above provisions, the Company may, in its sole and
absolute discretion, make an award of Severance Pay in excess of such maximum
number of payments. Any such exercise of discretion by the Company will be made
only pursuant to a determination of the President and Chief Executive Officer of
the Company and delivery to the Eligible Employee of a writing evidencing the
determination and signed by the Vice President, Human Resources of the Company.

Reduction or Termination of Severance Pay for Other Amounts

Each payment of Severance Pay is reduced by withholdings and deductions required
under federal, state and local laws and by other applicable reductions. The
Company may reduce the number of payments or the amount of any payment to be
made pursuant to a Severance Award as it deems appropriate in its sole and
absolute discretion for any amount owed (whether or not due or payable) by the
employee to the Company. Any reduction may occur either at the time of the award
or at any time thereafter. Amounts of Severance Pay shall offset any amounts
that may be payable by the Company to the Eligible Employee pursuant to The
Workers Adjustment and Retraining Notification Act and any similar law.

Restrictions Under Section 409A of the Code

Notwithstanding anything to the contrary in this Plan, if any payment of
Severance Pay with respect to an Eligible Employee constitutes a deferral of
compensation under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Eligible Employee is a “specified employee” within the
meaning of section 409A(a)(2)(B)(i) of the Code, then no payment of Severance
Pay will commence any earlier than the earliest of: (i) six months and one day
after the Eligible Employee has a “separation from service” within the meaning
of section 409A, (ii) the occurrence of a “change in control” within the meaning
of section 409A, (iii) the Eligible Employee’s death, (iv) the occurrence of the
Eligible Employee’s “disability” within the

 

7



--------------------------------------------------------------------------------

meaning of section 409A, (v) any other date permitted by section 409A(a)(2) and
(a)(3) of the Code, and (vi) any other date permitted by the Internal Revenue
Service or U.S. Department of Treasury in its interpretation of section 409A.
Section 409A(a)(2)(B)(i) of the Code “ generally defines “specified employees”
to include only 5% owners of the Company, 1% owners of the Company with annual
compensation from the Company of at least $150,000, and officers of the Company
with annual compensation from the Company of at least $135,000 (increased from
time to time for cost-of-living adjustments).

Reemployment and Severance Pay

Upon reemployment of a person by the Company or any affiliate of the Company,
all payments of Severance Pay being made to that person terminate and no further
payments are made. Upon any subsequent Qualified Termination of Employment, any
period prior to the recommencement of employment is ignored for purposes of
determining the number of weekly payments of Severance Pay the Eligible Employee
may be awarded with respect to the subsequent termination of employment.

Death While Receiving Severance Payments

If an Eligible Employee dies after receiving an award of Severance Pay and
before the final payment of Severance Pay is made to him, the remaining payments
are made in one lump sum payment to the beneficiary designated by the Eligible
Employee or, if there is no such designated beneficiary that survives the
Eligible Employee, then to the Eligible Employee’s surviving spouse or, if the
Eligible Employee has no surviving spouse, then to the Eligible Employee’s
estate. Any beneficiary designation to be made by an Eligible Employee must be
made on a form provided by the Company for this purpose and the designation is
only effective if delivered by the Eligible Employee to the Company prior to his
death.

Retirement and Other Benefits

The payment of Severance Pay to an Eligible Employee does not affect either the
Eligible Employee’s right to receive benefits under any retirement plan
maintained by the Company or the amount of any benefits except to the extent
provided by that retirement plan. Severance Pay is not considered “Compensation”
under the Cobra Electronics Corporation Profit Sharing and 401(k) Incentive
Savings Plan. Therefore, an Eligible Employee is not entitled to any
contributions to that plan with regard to any Severance Pay.

Other than continued participation in the Company’s health and dental insurance
plans as described below, the payment of Severance Pay does not extend the date
of the Eligible Employee’s termination of employment for purposes of any
retirement plan, life insurance plan, disability plan, or any other employee
benefit or fringe benefit plan of the Company. Therefore, termination of
employment and rights under those plans are determined without considering any
award of Severance Pay.

 

8



--------------------------------------------------------------------------------

Continued Medical and Dental Insurance

Upon a Qualified Termination of Employment, the medical and dental insurance
provided under the Company’s group plans to the Eligible Employee, his spouse
and dependents at the time of his Qualified Termination of Employment continue
only as provided under the Company’s normal procedures. As of January 1, 2006,
those procedures provide for such coverage to continue through the end of the
month during which the Eligible Employee terminates employment. At that time,
the Eligible Employee and his qualified beneficiaries have the right to extend
medical and dental insurance under any COBRA rights they may have. If medical or
dental coverage is extended under COBRA rights, the Company will pay the COBRA
premium through the end of the last month for which any payments of Severance
Pay are made. After that month, the Eligible Employee and his qualified
beneficiaries who elect COBRA continuation coverage will be responsible for
paying the COBRA premiums.

SECTION 4

Administration of the Plan

In General

The Company is the “named fiduciary” and “administrator” of the Plan within the
meaning of those terms as used in the ERISA. The board of directors of the
Company appoints a committee consisting of two or more members (the “Committee”)
to be responsible for carrying out the Company’s responsibilities as named
fiduciary and administrator, including all aspects of Plan administration (other
than the awarding of Severance Pay). The board of directors of the Company has
the right at any time, with or without cause, to remove any member of the
Committee. A member of the Committee may resign and his resignation is effective
upon delivery of his written resignation to the Company. Upon the resignation,
removal or failure or inability for any reason of any member of the Committee to
act, the board of directors of the Company appoints a successor member. All
successor members of the Committee have all the rights, privileges and duties of
their predecessors, but are not held accountable for the acts of their
predecessors.

Any member of the Committee may, but need not, be an employee or a director,
officer or shareholder of the Company, and that status will not disqualify him
from taking any action under the Plan, provided that no member of the Committee
may take part in any action of the Committee on any matter involving solely his
rights under the Plan.

The Committee has the duty and authority to interpret and construe the Plan in
regard to all questions concerning the status and rights of persons under the
Plan, but only to the extent that such duty and authority does not limit the
Company’s right, in its sole and absolute discretion, to determine whether any
particular person will be awarded Severance Pay and, if so, the number of
payments.

 

9



--------------------------------------------------------------------------------

The Committee may act at a meeting, or by writing without a meeting, by the vote
or written assent of a majority of its members. The Committee may adopt rules
and procedures that it deems desirable for the conduct of its affairs and the
administration of the Plan, provided that any rules and procedures must be
consistent with the provisions of the Plan and ERISA.

The Company indemnifies the members of the Committee and each of them from the
effects and consequences of their acts, omissions and conduct in their official
capacity, except to the extent that the effects and consequences result from
their own willful misconduct.

The Committee may employ counsel (who may be counsel for the Company) and agents
and may arrange for clerical and other services as it requires in carrying out
the provisions of the Plan.

Claims Procedure

Any employee or former employee of the Company who believes that he is entitled
to receive Severance Pay under the Plan, including Severance Pay other than that
initially determined by the Company, may file a claim in writing with the
Committee. No later than 90 days after the receipt of a claim, the Committee
will allow or deny the claim in writing.

A denial of a claim, in whole or in part, will be written in a manner calculated
to be understood by the claimant and will include (1) the specific reason or
reasons for the denial, (2) specific reference to pertinent Plan provisions on
which the denial is based, (3) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary, and (4) an explanation of the
claim review procedure.

A claimant whose claim is denied (or his duly authorized representative) may
within 60 days after receipt of denial of his claim (1) request a review upon
written application to the Committee, (2) review pertinent documents, and
(3) submit issues and comments in writing.

The Committee will notify the claimant of its decision on review within 60 days
after receipt of a request for review unless special circumstances require an
extension of time for processing, in which case a decision will be rendered as
soon as possible, but not later than 120 days after receipt of a request for
review. Notice of the decision on review will be in writing. The Committee’s
decision on review will be final and binding on any employee or former employee
of the Company or any successor in interest of either.

SECTION 5

Amendment or Termination of the Plan

Right to Amend or Terminate

The Company reserves the right to, and will by action of its Board of Directors,
at any time, without any necessary prior notice to or approval of any employee
or former employee, amend or terminate the Plan in any particular manner;
provided, however, that no amendment or termination will adversely affect the
benefits or rights provided, or to be provided, under the Plan to an Eligible
Employee in connection with an award of Severance Pay that occurs on or prior to
the date on which the amendment or termination is adopted by the Company.

 

10



--------------------------------------------------------------------------------

SECTION 6

Miscellaneous

Limitation on Rights

Participation in the Plan does not give any employee the right to be retained in
the service of the Company or any rights to any benefits whatsoever, except to
the extent specifically set forth in the Plan.

Method of Funding

The Company will pay all Severance Pay from current operating funds. No property
of the Company is or will be, by reason of the Plan, held in trust for any
employee of the Company. No person will have any interest in or any lien or
prior claim upon any property of the Company by reason of the Plan or the
Company’s obligation to pay Severance Pay.

Governing Law

The Plan will be construed and enforced in accordance with ERISA and the laws of
the State of Illinois to the extent such laws are not preempted by ERISA.

Assignments

No rights, obligations or liabilities of an Eligible Employee hereunder are
assignable or otherwise alienable, other than by a transfer by an Eligible
Employee’s will or by the laws of descent and distribution, without the prior
written consent of the Company.

 

11



--------------------------------------------------------------------------------

SECTION 7

Additional Plan Information

 

Plan Name:   Cobra Electronics Corporation Severance Pay Plan    Plan Number:  
505    Plan Sponsor:   Cobra Electronics Corporation      6500 West Cortland   
  Chicago, Illinois 60707      (773) 889-8870    Plan Sponsor’s Employer     
Identification Number:   36-2479991    Plan Administrator:   Cobra Electronics
Corporation      c/o Vice President, Human Resources      6500 West Cortland   
  Chicago, Illinois 60707      (773) 889-8870    Agent for Service of Legal
Process:   Vice President, Human Resources      Cobra Electronics Corporation   
  6500 West Cortland      Chicago, Illinois 60707      (773) 889-8870    Plan
Year:   January 1 – December 31   

 

12



--------------------------------------------------------------------------------

SECTION 8

Employees’ Rights Under ERISA

The Employee Retirement Income Security Act of 1974 (“ERISA”) was enacted to
help assure that all employer-sponsored group benefits programs conform to
standards set by Congress. The Cobra Electronics Corporation Severance Pay Plan
is covered by ERISA and an employee who is a participant in the Plan is entitled
to certain rights and protections. ERISA provides that all Plan participants
entitled to:

 

  (1) Examine, without charge, at the Company’s office, all Plan documents and
copies of all documents filed by the Plan with the U.S. Department of Labor,
such as detailed annual reports and Plan descriptions.

 

  (2) Obtain copies of all Plan documents and other Plan information upon
written request to the Company.

In addition to creating rights for Plan participants, ERISA also sets forth
certain duties for the people who are responsible for the operation of the Plan.
The people who operate the Plan are called “fiduciaries” of the Plan. They have
a duty to operate the Plan prudently and in the best interests of Plan
participants and beneficiaries. No one, including the Company or any other
person, may fire an employee or otherwise discriminate against an employee to
prevent an employee from either obtaining any Plan benefit or exercising his or
her rights under ERISA. However, neither the existence of the Plan nor this
summary plan description constitutes an employment contract or affects the right
of the Company to lawfully terminate an employee’s employment.

If an employee’s claim for a Plan benefit is denied in whole or in part, the
employee must receive a written explanation of the reasons for the denial. An
employee has the right to have the Committee review and reconsider his or her
claim.

Under ERISA, there are steps an employee can take to enforce the above rights.
For instance, if an employee requests materials from the Plan and does not
receive them within 30 days, he may file suit in a federal court. In such a
case, the court may require the Committee to provide the materials and pay an
employee up to $100 per day until he receives the materials (unless the
materials were not sent because of reasons beyond the control of the Committee).
If an employee has a claim for benefits which is denied or ignored, in whole or
in part, he may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if an employee is discriminated
against for asserting his rights, he may seek assistance from the U.S.
Department of Labor, or he may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If an employee is successful,
the court may order the person the employee has sued to pay these costs and
fees. If the employee loses, the court may order the employee to pay these costs
and fees (for example, if the court finds the employee’s claim is frivolous). If
an employee has any questions about the Plan, the employee should contact the
Committee.

If an employee has any questions about this statement or about his rights under
ERISA he should contact the nearest Area Office of U.S. Labor-Management
Services Administration, Department of Labor.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 21 st day of December, 2005.

 

    /s/ Michael Smith

    Michael Smith     Senior Vice President and Chief Financial Officer

 

13